866 F.2d 797
Howard RUDOLPH and Linda Magoon Rudolph, Plaintiffs-Appellants,v.Dr. Sandra ROBINSON, Ben Meyers, et al., Defendants-Appellees.
No. 88-3384.
United States Court of Appeals,Fifth Circuit.
March 1, 1989.

Johnnie A. Jones, Jr., Jones & Jones, Baton Rouge, La., for plaintiffs-appellants.
Roy A. Mongrue, Jr., Asst. Atty. Gen., Louisiana Dept. of Justice, Baton Rouge, La., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Louisiana, Frank J. Polozola, District Judge.
Before GEE, WILLIAMS, and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
Good cause existed for setting aside the default in this case involving the welfare of small children, and the trial judge properly abstained from exercising jurisdiction in factual circumstances all but identical to those presented in Moore v. Sims, 442 U.S. 415, 99 S.Ct. 2371, 60 L.Ed.2d 994 (1979).


2
AFFIRMED.